Citation Nr: 0020680	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right foot disability 
secondary to service-connected disability of the right big 
toe.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  His decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1997, the secondary service 
connection claim was found well grounded and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, for additional development.  
Following the requested development, the RO denied 
entitlement to secondary service connection on the merits.  
The matter is now before the Board for final appellate 
consideration.  

In a written argument dated in July 1997, the veteran's 
representative raised the issue of entitlement to secondary 
service connection for right foot disability based on clear 
and unmistakable error in a rating decision dated in October 
1987.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connection is in effect for residuals of a 
gunshot wound of the last phalanx of the right great toe with 
callus.  

3.  The veteran acquired right foot disability (other than 
arthritis or bunionectomy residuals) as a consequence of his 
service-connected gunshot wound of the last phalanx of the 
right great toe with callous.  



CONCLUSION OF LAW

The veteran has right foot disability (other than arthritis 
and bunionectomy residuals) that is the proximate result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, when this matter was previously before 
the Board in August 1997, the secondary service connection 
claim was found well grounded and was remanded to the RO for 
additional development.  That development included a VA 
examination of the veteran's feet that was conducted in March 
1998.  The examiner indicated that he had reviewed the claims 
file and the veteran's hospital file.  

The examiner in March 1998 noted the injury to the veteran's 
right great toe in service and reported that he had been seen 
in the VA podiatry clinic on a few occasions since then.  The 
examiner noted that the veteran was initially treated in 
August 1989 for "supposed arthritis" in his (right) ankle 
with some type of inserts.  He was seen in about January 1990 
for follow-up.  The veteran was seen in the podiatry clinic 
in 1994, when he was found to have problems referable to a 
"talar [tailor's]" bunion and to a hallux valgus and bunion 
of the right foot.  (A tailor's bunion, also called a 
bunionette, is an enlargement of the lateral aspect of the 
5th metatarsal head.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 237 (28th ed. 1994).)  In August 1994, the veteran 
underwent a bunionectomy of the tailor's bunion, as well as 
removal of a dorsal exostosis.  In March 1995, he had a 
second removal of some further bone pieces, as well as an 
epidermal inclusion cyst from the site of the previous 
surgery.  He also had removal of a bunion from the head of 
the first metatarsal at that time.  The examiner stated that 
there was no other specific mention of the veteran's foot 
problems in his claims file or hospital file.  

The history elicited from the veteran indicates that he 
worked doing "fairly intensive labor" in lumber mills for 
more than 30 years, retiring in about 1984.  The veteran 
reported that following service, he had occasional discomfort 
in his foot but that it did not seem to bother him much.  He 
said that he did not seek any definite medical treatment for 
his foot but did experience some cramping of his toes.  It 
was after his retirement from the lumber mill in about 1984 
that he began having discomfort, mainly due to calluses on 
the bottom of his right foot.  The calluses were treated by 
debridement and by use of a pad within his shoe.  About three 
weeks previously, he was given Motrin for treatment of his 
"so-called arthritis" in his foot.  He then had deformity 
and pain mainly in his little toe and big toe.  The veteran 
reported that he had surgery on both of these toes and that 
he felt quite a bit better but still continued to have 
discomfort due to calluses.  He said that he no longer 
attended the podiatry clinic but pared the calluses himself 
on occasion.  The veteran told the examiner that he used a 
cane because of discomfort in his left knee, that he was not 
using medication currently, and that he wore ordinary boots 
with a soft insole.  

On examination in March 1998, the veteran walked using a cane 
in his right hand to decrease the weight bearing on his left 
lower extremity.  When he walked without the cane and with 
his shoes on, he seemed to have a mildly antalgic gait 
favoring his left side.  The examiner said that he could not 
determine whether the veteran had an antalgia on the right.  
Examination of the veteran's shoes indicated that there 
seemed to be more wear on the lateral aspect than on the 
medial aspect.  When observed walking without his shoes, 
there was no question that the veteran tended to invert his 
foot to take weight on the outer aspect of the foot and that 
he had a mild forefoot adduction.  There was an overactivity 
of the anterior tibialis, and he tended to avoid taking 
excessive stress on the big toe during push-off.  However, 
his motor strength, including his invertors and evertors, was 
intact, and he could actively correct his mild tendency to 
forefoot eversion and supination, as well as adduction, 
"when asked to bring in his peroneals."  He had normal 
pronation, supination, adduction, and abduction in the 
tarsometatarsal joint area.  The foot was negative for 
neurologic deficit, except for some mild diminished sensation 
at the tip of the big toe.  There was, however, a tendency 
toward a slight degree of plantar "falling" of the right 1st 
metatarsal compared to the left and that there was some 
tendency to hyperextension at the metatarsophalangeal joint 
compared to the left.  He had a dorsomedial scar three 
centimeters long on the right distal metatarsal coming up to 
the level of the metatarsophalangeal joint from a 
bunionectomy and corrective surgery for a mild hallux valgus.  

The examiner indicated that the veteran has a painful callus 
on the plantar aspect of the head of the 1st metatarsal.  He 
felt that this lesion might be responsible for "quite a 
bit" of the veteran's forefoot problems.  The examiner also 
noted that the veteran had had removal of a bunion from the 
head and neck of the 5th metatarsal, where there is a 
dorsolateral scar measuring about 1.5 centimeters in length.  
He had limitation of motion of the interphalangeal joint, but 
the alignment of the interphalangeal and metatarsophalangeal 
joints of the 5th toe appeared to be "pretty much normal."  
There was no pain on motion.  The alignment of the other toes 
was "fine".  No calluses were found at the base of the 
right 5th metatarsal, but there was "a little bit" of a 
prominence that could lead to a tendency to adduct and 
supinate the forefoot.  

The examiner interpreted X-rays as showing a normal (right) 
ankle and subtalar joint, as well as a normal midtarsal 
joint.  He saw changes secondary to the bunionectomy and 
removal of exostosis about the head of the 1st metatarsal and 
the 5th metatarsal.  The head of the 5th metatarsal was 
misshapen, but the alignment at that level appeared to be 
"pretty much normal."  At the level of the interphalangeal 
of the right big toe, the veteran had changes secondary to 
traumatic injury of that joint, the distal phalanx, and the 
nail.  A comparison of films with X-rays of the left foot 
showed that the right 5th metatarsal was "more robust" than 
the left, which the examiner felt was an indication that the 
veteran had been taking weight on the lateral aspect of his 
(right) foot.  

The diagnoses in March 1998 were shrapnel injury with 
destruction of the interphalangeal joint of the right big 
toe; early degenerative joint disease, metatarsophalangeal 
joint, right big toe, and status post bunionectomy; status 
post excision of bunion and exostosis, right 5th toe, 
metatarsophalangeal joint region; and painful callus beneath 
the head of the 1st metatarsal on the ball of the right foot.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The record shows that the veteran was seen on numerous 
occasions in the VA podiatry clinic during the late 1980's 
and 1990's for problems associated with his right ankle and 
foot.  He was repeatedly seen for tylomas of the feet, 
especially under the right 1st metatarsophalangeal and distal 
interphalangeal joints and under the right 5th metatarsal 
head.  A tyloma is a callus or callosity.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1767 (28th ed. 1994).  The 
veteran was also seen repeatedly for bunions and for 
complaints of right foot pain and right ankle instability.  
(Although right ankle arthritis was diagnosed clinically when 
the veteran was seen in July 1990, the presence of arthritis 
was not confirmed on subsequent X-ray examination.)  The 
veteran's complaints were also directed to the right mid-
forefoot.  

The VA examiner commented in March 1998 that there was no 
evidence of arthritis in the right ankle, subtalar joint, or 
metatarsal joints.  The examiner's statement was contradicted 
to some extent by diagnoses that included early degenerative 
joint disease of the metatarsophalangeal joint of the right 
big toe.  For VA purposes, however, degenerative joint 
disease must be visualized on X-rays in order to be a ratable 
disability.  Service connection for arthritis of the right 
foot is therefore not warranted on a secondary basis because 
it has not been visualized on X-ray examination.  Service 
connection, whether on a direct or secondary basis, is only 
warranted if a current disability is shown.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The examiner was of the opinion, however, that the veteran 
had problems secondary to the injury in the region of the 
interphalangeal joint of the right big toe to the motor 
mechanism "motivating" the big toe.  The examiner said that 
this resulted in hyperextension at the metatarsophalangeal 
joint, plantar strain on the head of the 1st metatarsal, and 
consequent development of calluses that were painful on the 
ball of the veteran's big toe.  

The Board observes that the callus formation associated with 
the right big toe appears already to have been included in 
the service-connected right big toe disability; however, that 
disability is limited to the "terminal" or last phalanx of 
the toe.  The recent medical opinion essentially attributes 
disability of the right 1st metatarsophalangeal joint to the 
service-connected right big toe disability.  In addition, the 
examiner stated that the veteran, in an effort to avoid 
bearing weight on the medial aspect of the foot, as well as 
the stress of push-off from the big toe, had gotten into a 
"habit pattern" of trying to walk a little bit on the outer 
aspect of his right foot.  The examiner believed that this 
had resulted in the mild deformity that was seen in the 
midfoot area, which otherwise the examiner did not believe to 
be of any consequence.  It was also felt to be evident that 
the veteran had developed an overactivity of the tibialis 
anterior.  The examiner felt that it was possible that the 
veteran could benefit from a split tibialis anterior transfer 
in his right foot but that he did not believe that the 
veteran wanted to undergo any further surgery.  The examiner 
also interpreted X-rays of the feet as demonstrating a "more 
robust" right 5th metatarsal that he felt was an indication 
that the veteran had been taking weight on the lateral aspect 
of his (right) foot.  

On the basis of the medical opinion expressed, the Board 
believes that the exostosis of the right 5th metatarsal, and 
any prominence other than a bunion associated with that 
joint, were the likely result of the stress placed on the 
lateral aspect of the right foot as a result of the service-
connected disability.  The Board also notes that the 
deformity of the right forefoot and the deficits associated 
with the right tibialis anterior as it affects the right foot 
cannot be disassociated from the veteran's long attempts to 
compensate for the pain and deformity associated with his 
service-connected gunshot wound of the right big toe.  

However, the bunion and bunionettes that the veteran 
developed were not, in the examiner's opinion, related to the 
service-connected injury.  The examiner remarked that the 
veteran either had a tendency to develop bunions on a long-
term basis, or the bunions occurred on account of the type of 
footwear that he had been using.  

The Board is therefore of the opinion that the evidence 
warrants service connection for a right foot disability 
(other than arthritis or bunionectomy residuals) secondary to 
the service-connected right big toe disability.  To the 
extent that the evidence could be said to be in equipoise, 
the veteran is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for a right foot disability (other than 
arthritis or bunionectomy residuals) is granted secondary to 
service-connected residuals of a gunshot wound of the right 
great toe with callus.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

